DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 10/11/2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.

Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are moot in view of the new grounds of rejection in light of Applicant’s claim amendments as detailed below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the newly amended subject matter to claims 21 or 42 of a third metal layer disposed between the first metal layer and the second metal layer wherein the third metal layer is exposed through an opening in the passivation layer, must be shown or the feature(s) canceled from the claim(s).  Applicant’s drawings show a series of three metal layers (13, 14, 15) but only the upper metal layer (15) is exposed through an opening in the passivation layer (16) and the upper metal layer (15) cannot be identified as the third metal layer because it is not between a first metal layer and a second metal layer.


    PNG
    media_image1.png
    236
    668
    media_image1.png
    Greyscale

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 has been amended to require a third metal layer disposed between the first metal layer and the second metal layer, wherein the third metal layer is exposed through an opening in the passivation layer, but this subject matter is not supported by Applicant’s originally filed disclosure. Claims 22-41 are rejected insofar as they depend upon and inherit the new matter of claim 21.
Claim 42 has been similarly amended to require the third metal layer disposed between the first metal layer and the second metal layer and also claims wherein the third metal layer is exposed through an opening in the passivation layer and these limitations together are not supported by Applicant’s original disclosure. Claims 43-48 are rejected insofar as they depend upon and inherit the new matter of claim 42.
Additionally, Applicant’s amendment to claims 21 and 42 of requiring the third metal layer be disposed between the first and second metal layer creates new matter issues with dependent claims, for example claims 22 and 35 requires the third metal layer be diffused to the micro-solder bump, but Applicant does not have support for an intermediate/middle layer diffusing into the micro-solder bump, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 48 have been amended to require a first metal layer, a second metal layer, and a third metal layer between the first metal layer and the second metal layer. Applicant’s disclosure teaches a first metal later (13), a second metal layer (14) and a third metal layer (15) (emphasis added):
[0062] As illustrated in FIG. 3, an Al PAD 11 is provided as an electrode on a 
first semi-conductor element 10, a part of the Al PAD 11 becomes an opening 
portion 21 (refer to FIGS. 5A to 5E) for connecting the first semiconductor 
element 10 and a micro-bump of the second semiconductor element, and a first 
metal layer 13, a second metal layer 14, and a third metal layer 15 are 
sequentially formed on the opening portion 21.  SiO.sub.2 layers 12 are formed 
on portions other than the opening portion 21, and a SiN layer 16 is formed on 
the SiO.sub.2 layer.


    PNG
    media_image2.png
    423
    563
    media_image2.png
    Greyscale

	Applicant’s specification describes a third metal layer (15) but the specification’s third metal layer (15) is not between the specification’s first metal layer (13) and the specification’s second metal layer (14).  Although Applicant’s specification teaches wherein a metal layer (14) is between a metal layer (13) and another metal layer (15), identifying metal layer (14) as the third metal layer raises the issue of indefiniteness since the metal layer (14) would be referred to the third metal layer in the claim but the second metal layer in Applicant’s specification.  This leads to undue confusion when referring to, for example, the third metal layer such as in Applicant’s remarks filed 09/13/2021 on page 7.  Applicant needs to clarify if Applicant is referring to the third metal layer in the claims or the third metal layer in the specification as they are not the same metal layer.  It has been held that a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings make an otherwise definite claim take on an unreasonable degree of uncertainty, In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997), MPEP 2173.03, In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971).  Therefore, since Applicant’s use of the terms for first metal layer, second metal layer, and third metal layer in the amended claims appear not to correspond to the third metal layer, second metal layer, and third metal layer in Applicant’s 
	Additionally, the previously presented dependent claims raise additional issues of indefiniteness which combined with amended independent claims 21 or 42, for example claim 22 recites wherein the second metal layer and the third metal layer are sequentially formed, but this is incompatible with amended claim 21 which requires a first metal layer, a second metal layer above the first metal layer, and a third metal layer disposed between the first metal layer and the second metal layer.  Specifically, the third metal layer must be below the second metal layer as required by amended claim 21 and therefore the second metal layer and the third metal layer cannot be formed sequentially.  Additionally, for example, claim 26 requires the third metal layer be closest to the micro-solder bump, but this is incompatible with amended claim 21 which forms the third metal layer between the first metal layer and the second metal layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21,34,42,43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 7,427,557 B2 to Rinne et al., “Rinne”, in view of U.S. Patent Number 6,417,575 B2 to Harada et al., “Harada”, and U.S. Patent Number 6,878,633 B2 to Raskin et al., “Raskin”.
Regarding claim 21 insofar as definite, Rinne discloses a semiconductor device (e.g. Figure 5h) comprising:
a first semiconductor element (505, column 10 line 67, column 12 line 47) comprising:
	a first electrode (503, column 3 line 64);
	a first metal layer (507a, column 11 lines 7-11) disposed above the first electrode;
a second metal layer (511, column 11 lines 43-45) disposed above the first metal layer;
a third metal layer (507b, column 11 lines 13-25) disposed between the first metal layer and the second metal layer; and
a passivation layer (501, column 11 line 2) in contact with (the underside of) the first metal layer (507a);
a second semiconductor element (521, column 12 line 47); and
a micro-solder bump (513’, column 12 line 46), wherein the micro-solder bump (513’) is disposed (indirectly) on the third metal layer (507b).
Rinne fails to clearly teach wherein the passivation layer (501) is in contact with the second metal layer (511) and disposed above the first and second metal layers, or wherein the third metal layer (507b) is exposed through an opening in the passivation layer (501).
Harada teaches (e.g. FIG. 20,21) a first metal layer (200a, column 22 lines 3-5), a second metal layer (200c, e.g. titanium nitride column 22 lines 11-12) disposed above the first metal layer (200a), and a third metal layer (200b, column 22 lines 10-11) disposed between the first metal layer (200a) and the second metal layer (200c), wherein the third metal layer (200b) is exposed through an opening in a passivation layer (202 and/or 203, column 22 lines 26-39).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Rinne with the opening in the passivation layer extending to the middle or third metal layer as taught by Harada in order to form a bond pad which prevents issues of cracking (column 22 lines 40-55), and/or ensures strength of connection with the external terminal which allows for a high quality device at low cost (column 22 lines 56-60), and/or allow for high load or impact forces (column 22 lines 60-65), and/or allow for thicker metallization layers which realize lower resistivity with the result that wiring delay or noise margin can be effectively reduced (column 22 line 65 to column 23 line 4).
	Rinne and Harada fail to clearly teach wherein the micro-solder bump (Rinne 513’) is in contact with the passivation layer (Rinne layer 501, Harada layer 202 and/or 203).
	Raskin teaches (e.g. FIG. 14, column 6 lines 49-57) wherein a micro-solder bump (10, column 4 line 38) is in contact with a passivation layer (24).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Rinne in view of Harada with the micro-solder bump in contact with the passivation layer as exemplified by Raskin in order to use the passivation layer as a moisture barrier (Raskin column 5 lines 49-52) and/or provide a sufficiently thick and covering passivation layer to protect the underlying layers from mechanical damage during subsequent steps (Raskin column 5 lines 54-59) and/or desirably use the passivation as a solder damn Raskin column 5 lines 59-60) which allows for a variety of solder or lead free solder materials (Raskin column 6 lines 28-48).

Regarding claim 34 insofar as definite, Rinne in view of Harada and Raskin yields the semiconductor device according to claim 21, and Rinne further teaches wherein the micro-solder bump (513’) comprises Sn (tin, column 12 line 57).

Regarding claim 42 insofar as definite, Rinne teaches a method of manufacturing a semiconductor device (e.g. Figure 5h) including a first semiconductor element (505, column 10 line 67, column 12 line 47) having a first electrode (503, column 3 line 64) and a second semiconductor element (521, column 12 line 47), the method comprising:
disposing a first metal layer (507a, column 11 lines 7-11) above the first electrode;
disposing a second metal layer (511, column 11 lines 43-45) above the first metal layer;
disposing a third metal layer (507b, column 11 lines 13-25) between the first metal layer and the second metal layer;
disposing a passivation layer (501, column 11 line 2), wherein the passivation layer (501) is in contact with the first metal layer (507a); and
disposing a micro-solder bump (513’, column 12 line 46)  (indirectly) on the third metal layer (507b).
	Rinne fails to clearly teach wherein the passivation layer (501) is above the first and second metal layers, wherein the passivation layer (501) is in contact with the second metal layer (511), and wherein the third metal layer is exposed through an opening in the passivation layer.


Harada teaches (e.g. FIG. 20,21) a first metal layer (200a, column 22 lines 3-5), a second metal layer (200c, e.g. titanium nitride column 22 lines 11-12) disposed above the first metal layer (200a), and a third metal layer (200b, column 22 lines 10-11) disposed between the first metal layer (200a) and the second metal layer (200c), wherein the third metal layer (200b) is exposed through an opening in a passivation layer (202 and/or 203, column 22 lines 26-39) formed above the first and second metal layers.
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Rinne with the opening in the passivation layer extending to the middle or third metal layer as taught by Harada in order to form a bond pad which prevents issues of cracking (column 22 lines 40-55), and/or ensures strength of connection with the external terminal which allows for a high quality device at low cost (column 22 lines 56-60), and/or allow for high load or impact forces (column 22 lines 60-65), and/or allow for thicker metallization layers which realize lower resistivity with the result that wiring delay or noise margin can be effectively reduced (column 22 line 65 to column 23 line 4).
	Rinne and Harada fail to clearly teach wherein the micro-solder bump (Rinne 513’) is in contact with the passivation layer (Rinne layer 501, Harada layer 202 and/or 203).
	Raskin teaches (e.g. FIG. 14, column 6 lines 49-57) wherein a micro-solder bump (10, column 4 line 38) is in contact with a passivation layer (24).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Rinne in view of Harada with the micro-solder bump in contact with the passivation layer as exemplified by Raskin in order to use the passivation layer as a moisture barrier (Raskin column 5 lines 49-52) and/or provide a sufficiently thick and covering passivation layer to protect the underlying layers from mechanical damage during subsequent steps (Raskin column 5 lines 54-59) and/or desirably use the passivation as a solder damn Raskin column 5 lines 59-60) which allows for a variety of solder or lead free solder materials (Raskin column 6 lines 28-48).

Regarding claim 43 insofar as definite, Rinne in view of Raskin yields the method according to claim 42, and Rinne further discloses wherein the first semiconductor element (505) has a plurality (as pictured) of concave bump pads (503) thereon.

Claim 31 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Rinne in view of Harada and Raskin as applied to claims 21 and 42 above accordingly, and further in view of U.S. Patent Number 4,617,730 to Geldermans et al., “Geldermans”.
Regarding claims 31 and 47 insofar as definite, although Rinne in view of Harada and Raskin yields the semiconductor device according to claim 21 or the method according to claim 42, Rinne fails to clearly teach wherein the first electrode is a through-electrode.
	Geldermans teaches (Fig. 1) a concave pad (22) with a through-electrode (17).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have applied the concave pad of Rinne in view of Harada and Raskin to the through-electrode device as exemplified by Geldermans in order to achieve larger solder bump size without the loss of dimensional control (Rinne column 5 lines 34-42).

Claim 32 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Rinne in view of Harada and Raskin as applied to claims 21 and 42 above accordingly, and further in view of U.S. Patent Application Publication Number 2003/0080428 A1 to Izumitani et al., “Izumitani”.
Regarding claims 32 and 48 insofar as definite, although Rinne in view of Harada and Raskin yields the semiconductor device according to claim 21 and the method according to claim 42, Rinne fails to clearly teach an opening 
Izumitani teaches (e.g. FIG. 9, ¶ [0109]-[0111]) an opening (e.g. opening in layer 14) that extends from a surface of a first semiconductor element (layers 1,2,7,10, and 14 together) to a metal wiring (20) in a first semiconductor element, wherein the opening forms a concave bump pas (e.g. 22 as pictured).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of or performed the method of Rinne in view of Harada and Raskin to connect to a metal wiring as part of a semiconductor device as exemplified by Izumitani in order to achieve larger solder bump size without the loss of dimensional control (Rinne column 5 lines 34-42) and/or in order to incorporate with a device to provide enhanced resistance to cracks (Izumitani ¶ [0110]).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Rinne in view of Harada and Raskin as applied to claim 21 above, and further in view of U.S. Patent Application Publication Number 2012/0292728 A1 to Tsai et al., “Tsai”, and U.S. Patent Application Publication Number 2015/0221682 A1 to Voutsas et al., “Voutsas”.
Regarding claim 33 insofar as definite, although Rinne in view of Harada and Raskin yields the semiconductor device according to claim 21, Rinne fails to clearly tach wherein the semiconductor device is a stacked CMOS image sensor including a logic chip equivalent to the second semiconductor element that is CoW-connected to a pixel substrate equivalent to the first semiconductor element.
	Tsai teaches a CMOS image sensor (¶ [0003],[0029]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have applied the teachings of Rinne in view of Harada and Raskin to a Rinne column 5 lines 34-42).
	Rinne and Tsai fails to clearly teach CoW-connected.
	Voutsas teaches circuit-on-wire (CoW) connections (Abstract, ¶ [0010],[0012]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Rinne in view of Harada and Raskin and Tsai using CoW connections as exemplified by Voutsas in order to reduce manufacturing costs and/or desirably achieve device flexibility (Voutsas Abstract, ¶ [0010],[0012]).

Claims 35,36 are rejected under 35 U.S.C. 103 as being unpatentable over Rinne in view of Harada and Raskin as applied to claim 21 above, and further in view of U.S. Patent Application Publication Number 2006/0292824 A1 to Beyne et al., “Beyne”.
Regarding claim 35 insofar as definite, although Rinne in view of Morita or Raskin yields the semiconductor device according to claim 21, Rinne fails to clearly teach wherein the third metal layer is diffused to the micro-solder bump.
Beyne teaches wherein a third metal layer is diffused into a micro-solder bump (e.g. Co/Sn system Abstract, ¶ [0010]-[0020],[0024]-[0029],[0054]-[0056]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the rat to have formed the device of Rinne in view of Morita or Raskin with diffusion between a high-melting metal such as cobalt (Co) and the tin (Sn) micro-bump as taught by Beyne in order to achieve reduced stress, less electro-migration, and increased applicability (Beyne ¶ [0006]-[0009],[0015]-[0023]).

Rinne in view of Morita or Raskin and Beyne yields the semiconductor device according to claim 35, and Morita further teaches wherein the micro-solder bump (when combined with Rinne, e.g. Rinne FIG. 6 bump 220, ¶ [0041]) is in contact with a side surface (as pictured) of the passivation layer (Morita passivation 10 is in contact with 9, ¶ [0032]) and Raskin further teaches wherein the micro-solder bump (10, when combined with Rinne) is in contact with a side surface of the passivation layer (Raskin layer 24 is in contact with bump 10 as pictured).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/Eric A. Ward/Primary Examiner, Art Unit 2891